IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                  No. 01-50542
                                Summary Calendar



                         UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                     versus

                               JAMES DEAN MILLER,

                                                Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. W-00-CR-126-ALL
                        --------------------
                          February 1, 2002
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

            James      Dean     Miller   appeals      his   conviction    for

manufacturing methamphetamine.           He argues that in denying his

motion to suppress, the district court erroneously determined that

consent to search had been given by his sister, the owner of the

premises.    Miller’s argument is misguided, however, because the

district court did not deny the motion to suppress based on the

consent-exception,       but    rather   on   the    exigent   circumstances

presented by the methamphetamine lab.               Because Miller makes no

challenge   to   the    district    court’s   determination    that   exigent

circumstances justified the search, any such challenge is deemed

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 01-50542
                                  -2-

waived.    See United States v. Fagan, 821 F.2d 1002, 1015 n.10 (5th

Cir. 1987).

            Miller also argues that the evidence was insufficient to

support his    conviction.    He   argues   that   given   the   testimony

regarding the time he was arrested and the amount of time that the

methamphetamine was cooking, it was apparent that someone other

than he had been manufacturing the methamphetamine.               Because

Miller failed to renew his motion for a judgment of acquittal at

the close of all the evidence, we review his argument for plain

error.    See United States v. Pierre, 958 F.2d 1304, 1310 (5th Cir.

1992)(en banc).     Accordingly, review of the sufficiency of the

evidence is limited to the determination of "whether there was a

manifest miscarriage of justice."     United States v. Laury, 49 F.3d

145, 151 (5th Cir. 1995)(citation omitted).

            Miller’s argument is based on a mischaracterization of

the narcotics agent’s testimony.      Moreover, it ignores the fact

that his common-law wife testified that he asked her to return to

the house to turn off the "cook."       The judgment of the district

court is AFFIRMED.